DETAILED ACTION
Claims 1-20 are considered in this Office action. Claims 1-20 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2019 and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 15, claims 3 and 15 recite the limitation “wherein replacing the portion of the nominal surface further comprises removing a trim volume defined by the portion of the nominal surface and the in- service surface from the nominal volume”. Firstly, the scope of the claims both surfaces remain.  In view of the aforementioned, the scope of the claims cannot be determined, and the claims are indefinite. In the interest of compact prosecution, the examiner will interpret the limitation as follows: wherein replacing the portion of the nominal surface further comprises removing .
Regarding claims 4 and 16, claims 4 and 16 recite the limitation “wherein replacing the portion of the nominal surface further comprises adding an additive volume defined by the portion of the nominal surface and the in- service surface to the nominal volume”. Firstly, the scope of the claim cannot be determined because a volume is defined by three dimensions. Because the limitation only defines the “additive volume” by two surfaces, it is unclear what the additive volume includes. Additionally, the claims appear to be missing the necessary element of adding the in-service surface to the nominal volume or aligning the in-service surface with the nominal volume. See currently pending specification Para. 45. Further, it is unclear how replacing the portion of the nominal surface can be achieved by adding an additive volume that is defined by the same surface that is supposed to replaced. The word “replace” plainly means “to take the place of especially as a substitute or successor” or “to put something new in the place of” (see “replace,” Merriam-Webster.com Dictionary). The definition of wherein replacing the portion of the nominal surface further comprises adding .
	Regarding claims 5 and 17, claims 5 and 17 recite the limitation “wherein replacing the portion of the nominal surface further comprises: raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing a trim volume defined by the raised nominal surface and the in-service surface from the enlarged nominal volume”. Firstly, the scope of the claims cannot be determined because a volume is defined by three dimensions. Because the limitation only defines the “trim volume” by two surfaces, it is unclear what the trim volume includes. Thus, the scope of the limitation is indefinite. Additionally, the claims appear to be missing the necessary element of adding the in-service surface to the nominal volume or aligning the in-service surface with the nominal volume. See currently pending specification Para. 45. Further, it is unclear how “replacing the portion of the nominal surface” can comprise removing a trim volume. The wording of the claims states that the volume is removed but does not imply or state that either of the surfaces are removed. If neither of the surfaces are removed, the step of “replacing the portion of the nominal surface” is not achieved. Rather, both surfaces remain. In view of the aforementioned, the scope of the claims cannot be determined, and the claims are indefinite. In the interest of compact prosecution, the examiner will interpret the limitation as follows: wherein replacing the portion of the nominal surface further comprises: raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing 
	Regarding claim 9, claim 9 recites the limitation “wherein determining…further comprises: performing strength analysis…”. It is unclear how an abstract idea such as “determining”, can comprise “performing strength analysis”, which is a tangible action; thus the scope of the claim is indefinite. In the interest of compact prosecution, the examiner will interpret claim 9 as follows: “wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure based on the in-service CAD data further comprises: determining a condition of the in-service structure based on a strength analysis of the in-service CAD data. 
 	Regarding claim 10, claim 10 depends from claim 9 and does not cure the deficiencies thereof. Thus, claim 10 is rejected under 35 U.S.C. 112(b) on the same basis as claim 9 outlined above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not
recite additional elements that provide significantly more than the recited judicial exception (step 2B).
	Step 1: Applicant’s independent claim 1 is directed toward a system. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

 	With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).



	Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the in-service CAD data representative of the in-service surface” which comprises “Mental Processes”. For example, a person can mentally estimate if a part is serviceable or how long until the part needs to be replaced/repaired by looking at a drawing or image of the part and observing the presence or absence of physical defects/damage. 
	
	With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

	Step 2A prong II Analysis: claim 1 recites an additional limitation including “a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions” which is an example of instructions to implement an abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.
	Claim 1 recites further additional limitations including “access three-dimensional (3D) scan data captured by a scanning device representative of an in-service structure”, which is an example of mere data gathering/receiving data and simply adds an insignificant extra-solution activity to the judicial exception.
	Claim 1 recites further additional limitations including “based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service surface corresponding to the in-service structure”, which is an example of adding an insignificant extra-solution activity to the judicial 

	With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are
more than what is well-understood, routine, conventional activity in the field.

	Step 2B Analysis: Applicant’s claim 1 does recite additional elements, but the additional elements do not provide significantly more than the recited judicial exception. The additional limitation “based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service surface corresponding to the in-service structure” was determined to be an insignificant extra-solution activity in Step 2A. Further, this element is a well-understood, routine, and conventional activity previously known in the relevant fields of CAD generation and product testing. This is evidenced by at least the following cited non-patent literature (NPL) articles: Creaform “Scan to Cad an Essential Part of Product Development” (2018) and 3D Printing Industry “iPad 3d Scanning Puts Modelling and Design in the Hands of the Masses” (2016). Hereinafter, the articles will be cited as Creaform and 3D Printing Industry, respectively.
	Creaform attests that generating computer-aided design (CAD) data based on 3D scan data is essential to product development and an essential tool for modern engineers. See Creaform, page 1: “Scan To Cad An Essential Part of Product Development”. Also see Creaform, page 2: “3D scanning gives you the opportunity to generate accurate CAD model files of physical objects in a quick and easy way. Portable 3D scanners are now a must have since it prevents engineers from having to go old school to obtain competitors or even their own products’ CAD files. They can start from that scanned file and use different software to develop and test new products”.
iPad 3d Scanning Puts Modelling and Design in the Hands of the Masses”. Also see 3D Printing Industry, page 2: “The application, with the sensor and accessories, means a full scan of a house can take less than an hour for a relatively low price. Furthermore this application is even more useful when combined with Occipital’s ‘Scan to CAD’ service. Occpital are offering the opportunity for users to have their scans converted into CAD files, for a price of $29 per room.”
	
	Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

	Regarding claim 2, claim 2 simply adds the additional “mental process” step of “determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the modified nominal CAD data”. Claim 2 additionally recites “access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface”, which is an example of mere data gathering/receiving data and simply adds an insignificant extra-solution activity to the judicial exception. Claim 2 additionally recites “replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in- service surface”, which is an example of adding an insignificant extra-solution activity to the judicial exception. The step of generating the CAD data does not impose meaningful limits on the claim, and the limitation is only nominally or tangentially  Further, as outlined above in the analysis of claim 1, generating CAD data is a well-understood, routine, and conventional activity in the art. Therefore, these limitations do not comprise significantly more than the recited abstract idea in claim 1, and claim 2 is also rejected under 35 U.S.C. 101.	

Regarding claim 3, claim 3 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises removing ”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 3 is also rejected under 35 U.S.C. 101.	

Regarding claim 4, claim 4 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises adding ”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 4 is also rejected under 35 U.S.C. 101.	

	Regarding claim 5, claim 5 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises: raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing ”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 5 is also rejected under 35 U.S.C. 101.

	Regarding claim 6, claim 6 simply adds the additional “mental process” steps of “compare the in-service surface of the modified nominal volume to the 3D scan data; determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance”. Claim 6 additionally recites “generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance”, which is an example of adding an insignificant extra-solution activity to the judicial exception. In view of currently pending specification Para. 51, the generating of an indication may be mere post-solution displaying of an indication. Additionally, the specification does not preclude the indication from merely comprising a signal within the processor. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 6 is also rejected under 35 U.S.C. 101.	

	Regarding claim 7, claim 7 simply adds the additional “mental process” steps of “compare the in-service surface of the modified nominal CAD data to the second 3D scan data; and determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance”. Claim 7 additionally recites “access second 3D scan data captured by the scanning device representative of the in- service structure”, which is an example of mere data gathering/receiving data and simply adds an insignificant extra-solution activity to the judicial exception. Claim 7 additionally recites “generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance”, which is an example of adding an insignificant extra-solution activity to the judicial exception. In view of currently pending specification Para. 51, the generating of an 

	Regarding claim 8, claim 8 simply adds the limitation of “wherein the 3D scan data comprises a 3D mesh data structure, and wherein generating the in-service CAD data further comprises converting the 3D mesh data structure into an in-service CAD data structure comprising the in-service surface”, which is an example of simply adding an insignificant extra-solution activity to the judicial exception. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 8 is also rejected under 35 U.S.C. 101.

	Regarding claim 9, claim 9 simply adds the additional “mental process” step of  “determining a condition of the in-service structure based on a strength analysis of the in-service CAD data”. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 9 is also rejected under 35 U.S.C. 101.

	Regarding claim 10, claim 10 simply adds the limitation “wherein performing strength analysis comprises performing finite element analysis to determine the condition of the in-service structure”. This limitation does not comprise significantly more than the recited abstract idea in claim 1; thus claim 10 is also rejected under 35 U.S.C. 101.

	Regarding claim 11, claim 11 simply adds the limitation “wherein the in-service structure comprises an in-service vehicle structure” which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 11 is also rejected under 35 U.S.C. 101.

	Regarding claim 12, claim 12 simply adds the limitation “wherein the in-service vehicle structure comprises an in-service aircraft structure” which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 12 is also rejected under 35 U.S.C. 101

	Regarding claims 13-19, claims 13-19 recite a method with substantially the same limitations as claims 1-12. Thus, claims 13-19 are rejected under 35 U.S.C. 101 for the same reasons as claims 1-12 outlined above.

	Regarding claim 20, claim 20 recites a system with substantially the same limitations as claims 1-2. Thus, claim 20 is rejected under 35 U.S.C. 101 for the same reasons as claims 1-2 outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finn et al. US PG Publication 20180002039 (hereinafter Finn).

Regarding claim 1, Finn discloses:
A system for determining serviceability and remaining life of an in-service structure comprising: [[Finn, Abstract] “A system and method of detecting damage to a component…”]
a processor circuit; [[Finn, Para. 26] “Data 14 from sensor(s) 12 may be transmitted to one or more processors 16 (e.g., computer systems having a central processing unit and memory)…Processor 16 may include a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.”] and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit: [[Finn, Para. 19] “System program instructions and/or controller instructions may be loaded onto a tangible, non-transitory computer-readable medium (also referred to herein as a tangible, non-transitory, memory) having instructions stored thereon that, in response to execution by a controller, cause the controller to perform various operations.”]
	access three-dimensional (3D) scan data captured by a scanning device representative 	of an in-service structure; [[Finn, Para. 20, Para. 22, Para. 23, Para. 26, Para. 27, Fig. 2] “One or 	more sensors (i.e. scanning devices) may sense or scan the component, which may be, for perform 3D imaging of a component 20. Component 20 may include a 	component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or 	vane). Component 20 may be scanned or sensed by one or more sensors 12 to obtain data 14 	about the component 20. Data 14 may be obtained, for example, from a single 3D sensor;” also 	see [0023] “A sensor 12 may include a one-dimensional (1D), 2D, 3D sensor and/or a 	combination and/or array thereof;” also see [0026] “Data 14 from sensor(s) 12 may be 	transmitted to one or more processors 16…;” also see [0027] “processor 16 may receive or 	construct 3D information 30 corresponding to the component 20…;” also see Fig. 2]
	based on the 3D scan data, generate in-service computer-aided design (CAD) data 	representative of an in-service surface corresponding to the in-service structure; [[Finn, Para. 	30, Para. 31, Fig. 2] “In receiving data 14 from a 3D sensor, the damage detection system 10 may 	capture depth points of component 20 and recreate precisely, the actual 3D surfaces of 	component 20…;” also see [0031] “Step 204 may comprise producing a 3D point cloud or 	occupancy grid, a partial 3D point cloud, a model derived from a 3D point cloud, depth map, 	other depth information, 1D information and/or 2D information (i.e. in-service computer-aided 	design (CAD) data)…A model derived from a 3D point cloud may include a modified 3D point 	cloud which has been processed to connect various points in the 3D point cloud in order to 	approximate or functionally estimate the topological surface of the component;” also see Fig. 2] 	and 
	determine at least one of a serviceability level or remaining life estimate of the in-	service structure based on the in-service CAD data representative of the in-service surface. 	[[Finn, Para. 37, Fig. 2] “Step 212 may further comprise determining whether the feature 	difference or dissimilarity represents damage to component 20. Step 212 may comprise 	determining a probability of damage represented by the feature dissimilarity and/or 	classification. Step 212 may comprise determining damage by comparing the probability of 	damage to a threshold. Damage may be determined if the probability meets or exceeds a 	threshold. Damage detection system 10 may determine if the damage is acceptable or 	unacceptable, and may determine if the component 20 should be accepted or rejected, wherein 	a rejected component would indicate that the component should be repaired or replaced (i.e. 	the component is not serviceable and has a serviceability level of zero);” also see Fig. 2]

Regarding claim 11, Finn discloses the system of claim 1 as outlined above.
Finn further discloses:
wherein the in-service structure comprises an in-service vehicle structure. [[Finn, Para. 1, Para. 7, Para. 20, Para. 22] “The present disclosure relates to…aircraft part inspection systems;” also see [0007] “A method of detecting damage to a component of an aircraft may comprise…;” also see [0020] “…the present disclosure sets forth systems and methods for performing automated defect detection of aircraft components and the like. One or more sensors may sense or scan the component, which may be, for example, a fan blade, a compressor blade, a vane, or other component of a system or machine;” also see [0022] “Component 20 may include a component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or vane)…”]

Regarding claim 12, Finn discloses the system of claim 11 as outlined above.
Finn further discloses:
wherein the in-service vehicle structure comprises an in-service aircraft structure. [[Finn, Para. 1, Para. 7, Para. 20, Para. 22] “The present disclosure relates to…aircraft part inspection systems;” also see [0007] “A method of detecting damage to a component of an aircraft may comprise…;” also see [0020] “…the present disclosure sets forth systems and methods for performing automated defect detection of aircraft components and the like. One or more sensors may sense or scan the component, which may be, for example, a fan blade, a compressor blade, a vane, or other component of a system or machine;” also see [0022] “Component 20 may include a component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or vane)…”]

Regarding claim 13, claim 13 recites a method comprising substantially the same limitations as recited in claim 1. Thus, claim 13 is rejected on the same basis as claim 1 outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9-10, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. US PG Publication 20180002039 (hereinafter Finn) in view of Liu, Jong-Shang, et al. "Aerodynamic and Mechanical Analyses on Manufacturing Variations of a Turbine Blade Row” (hereinafter Liu).
Liu was cited in IDS submitted on 11/12/2020 as non-patent literature document #3.

Regarding claim 2, Finn discloses the system of claim 1 as outlined above.
Finn further discloses:
wherein the machine-readable instructions further cause the processor circuit to: 
access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface; [[Finn, Para. 20, Para. 21, Para. 27] “The 3D information may be aligned or compared with a reference model (i.e. nominal CAD data) stored by the system. The reference model may be based on a design model, such as a computer-aided drafting (CAD) model, stored image or 3D information from an original or undamaged component, and/or stored information from previous inspections of the component or similar components;” also see[0021] “The 3D information about the as-designed, as-built, or as-used, but undamaged, component may be referred to as a 3D reference model;” also see [0027] “Processor 16 may further include a reference model 22 stored, for example, in memory of processor 16. Reference model 22 may be generated from a CAD model, a 3D CAD model, and/or 3D information, such as from a 3D scan or 3D information of an original component or an undamaged component.”] 
wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the [[Finn, Para. 35, Para. 36] “processor 16 may determine differences or dissimilarities between the 3D information 30 and the reference model 22;” also see [0036] “Step 210 may further comprise identifying the damage type based on the dissimilarities between the 3D information 30 and the reference model 22...;”]
But Finn does not explicitly disclose replacing the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface or wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the modified nominal CAD data.
However, Liu teaches:
replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in- service surface, [[Liu, Page 1; Col. 2, Page 4; Col. 1, Fig. 6] “Analyses were performed using STAR-CCM+ for aerodynamic performance and ANSYS for mechanical durability. The designed nominal geometry was used as a baseline for comparison. HEEDS was used to automate the aerodynamic analysis process - replacing the baseline model with the scanned data, merging the new geometry with the base model, meshing, applying boundary conditions, and solving in remote Linux clusters… Similarly, the same structured light scan data was used to evaluate mechanical durability in ANSYS. Scan data was aligned to machining datums, boolean cut with nominal CAD machining geometry and directly converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at Each scan file…is used to replace the nominal CAD part before CFD analysis…A script was used to import the scanned data file, replace the nominal CAD geometry, and configure the STAR-CCM+ simulation model;” also see [Page 4; Col. 2] “Similar to the CFD study, the structural analysis was completed on all 35 scans plus the nominal design case at steady state operation conditions. An axisymmetric blade and disk FEA model was created based on nominal geometry and used as a seed file for the subsequent scans (Fig. 7).” also see Fig. 6]
wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the modified nominal CAD data. [[Liu, Page 1; Col. 2, Page 3; Col. 1, Page 8; Col. 1] “Analyses were performed using…ANSYS for mechanical durability… Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment;” also see [Page 3; Col. 1] “Using a streamlined process to transform structured light inspection data directly to…FEA models, variation impact on…mechanical durability was quantified,” wherein considering the plain meaning of  “serviceability”, durability is narrower than serviceability and/or a factor that serviceability depends upon. Thus, by quantifying mechanical durability, a serviceability level is determined; also see [Page 8; Col. 1] “Using the observed stress distributions based on actual hardware, probabilistic lifing methods could be used that more accurately reflect the manufacturing process output.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Finn to include the teachings of Liu. The modification would have been obvious because “actual hardware can be analyzed and assessed for design requirement compliance” (Liu, Page 1; Col. 1). Further, “integrating scan data directly to analysis reduces engineering assumptions and gives a better understanding of reality” (Liu, Page 1; Col. 2) and “unique hardware conditions can be evaluated against design requirements” (Liu, Page 10; Col. 1).

Regarding claim 3, the combination of Finn and Liu teaches the system of claim 2 as outlined above. 
Liu further teaches:
wherein replacing the portion of the nominal surface further comprises removing [[Liu, Page 1; Col. 2, Page 4; Col. 1, Fig. 6] “Analyses were performed using STAR-CCM+ for aerodynamic performance and ANSYS for mechanical durability. The designed nominal geometry was used as a baseline for comparison. HEEDS was used to automate the aerodynamic analysis process - replacing the baseline model with the scanned data, merging the new geometry with the base model, meshing, applying boundary conditions, and solving in remote Linux clusters… Similarly, the same structured light scan data was used to evaluate mechanical durability in ANSYS. Scan data was aligned to machining datums, boolean cut with nominal CAD machining geometry and directly converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment;” also see [Page 4; Col. 1] “Each scan file…is used to replace the nominal CAD part before CFD analysis…A script was used to import the scanned data file, replace the nominal CAD geometry, and configure the STAR-CCM+ simulation model;” also see [Page 4; Col. 2] “Similar to the CFD study, the structural analysis was completed on all 35 scans plus the nominal design case at steady state operation conditions. An axisymmetric blade and disk FEA model was created based on nominal geometry and used as a seed file for the subsequent scans (Fig. 7).” also see Fig. 6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Finn and Liu to include these additional teachings of Liu. The modification would have been obvious because “actual hardware can be analyzed and assessed for design requirement compliance” (Liu, Page 1; Col. 1). Further, “integrating 

Regarding claim 4, the combination of Finn and Liu teaches the system of claim 2 as outlined above. 
Liu further teaches:
wherein replacing the portion of the nominal surface further comprises adding [[Liu, Page 1; Col. 2, Page 4; Col. 1, Fig. 6] “Analyses were performed using STAR-CCM+ for aerodynamic performance and ANSYS for mechanical durability. The designed nominal geometry was used as a baseline for comparison. HEEDS was used to automate the aerodynamic analysis process - replacing the baseline model with the scanned data, merging the new geometry with the base model, meshing, applying boundary conditions, and solving in remote Linux clusters… Similarly, the same structured light scan data was used to evaluate mechanical durability in ANSYS. Scan data was aligned to machining datums, boolean cut with nominal CAD machining geometry and directly converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment;” also see [Page 4; Col. 1] “Each scan file…is used to replace the nominal CAD part before CFD analysis…A script was used to import the scanned data file, replace the nominal CAD geometry, and configure the STAR-CCM+ simulation model;” also see [Page 4; Col. 2] “Similar to the CFD study, the structural analysis was completed on all 35 scans plus the nominal design case at steady state operation conditions. An axisymmetric blade and disk FEA model was created based on nominal geometry and used as a seed file for the subsequent scans (Fig. 7).” also see Fig. 6]


Regarding claim 9, Finn discloses the system of claim 1 as outlined above.
But Finn does not explicitly disclose performing strength analysis on the in-service CAD data to determine a condition of the in-service structure.
However, Liu teaches:
	wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure based on the in-service CAD data further comprises: 
	determining a condition of the in-service structure based on a strength analysis of the in-service CAD data  [[Liu, Page 1; Col. 2] “Analyses were performed using…ANSYS for mechanical durability…scan data was used to evaluate mechanical durability in ANSYS. Scan data was…converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Finn to include the teachings of Liu. The modification would have been obvious because “stress results can be used to investigate hardware and 

Regarding claim 10, the combination of Finn and Liu teaches the system of claim 9 as outlined above.
Liu further teaches:
wherein performing strength analysis comprises performing finite element analysis to determine the condition of the in-service structure. [[Liu, Page 1; Col. 2, Page 4; Col. 2, Page 3; Col. 1] “Analyses were performed using…ANSYS for mechanical durability…scan data was used to evaluate mechanical durability in ANSYS. Scan data was…converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment;” also see [Page 4; Col. 2] “The process follows the standard work for FEA analysis except the structured light data was aligned to machining datums, decimated and brought into ANSYS Workbench via SpaceClaim;” also see [Page 3; Col. 1] “FEA Finite Element Analysis”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Finn and Liu to include these additional teachings of Liu. The modification would have been obvious because finite element analysis can accurately predict how the part reacts to real-world forces or stresses. Further, finite element analysis software for structural analysis was commonly known and used in the art before the effective filing date of the claimed invention. Thus, selecting finite element analysis to perform the strength analysis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 14, claim 14 recites a method comprising substantially the same limitations as recited in claim 2. Thus, claim 14 is rejected on the same basis as claim 2 outlined above.

Regarding claim 15, claim 15 recites a method comprising substantially the same limitations as recited in claim 3. Thus, claim 15 is rejected on the same basis as claim 3 outlined above.

Regarding claim 16, claim 16 recites a method comprising substantially the same limitations as recited in claim 4. Thus, claim 16 is rejected on the same basis as claim 4 outlined above

Regarding claim 19, claim 19 recites a method comprising substantially the same limitations as recited in claim 9. Thus, claim 19 is rejected on the same basis as claim 9 outlined above.
Regarding claim 20, claim 20 recites a system comprising substantially the same limitations as recited in claims 1 and 2. Thus, claim 20 is rejected on the same basis as claims 1 and 2 outlined above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finn and Liu, further in view of Dassault Systemes SolidWorks Online Help for SOLIDWORKS 2016 Version (hereinafter SolidWorks). 

Regarding claim 5, the combination of Finn and Liu teaches the system of claim 2 as outlined above. 
But the combination does not explicitly teach raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing the raised nominal surface.
However, SolidWorks teaches:
raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing [[SolidWorks, Page 1; Step 2, Page 1; Step 6]  “To extrude from a 3D face, select a 3D face. To extrude from a 2D face, press Alt + select the planar face. You can select either a surface or the face of a solid body;” also see [Page 1; Step 6] “To remove the faces defining the extrude from the model after extruding, click Delete original faces” also see the figure from step 6 reproduced below]

    PNG
    media_image1.png
    270
    674
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Finn and Liu to include the teachings of SolidWorks. The modification would have been obvious because it enables the system to prepare a part for analysis. 

Regarding claim 17, claim 17 recites a method comprising substantially the same limitations as recited in claim 5. Thus, claim 17 is rejected on the same basis as claim 5 outlined above.

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finn and Liu, further in view of Link et al. US PG Publication 20190156472 (hereinafter Link). 

Regarding claim 6, the combination of Finn and Liu teaches the system of claim 2 as outlined above.
But the combination does not explicitly teach compare the in-service surface of the modified nominal volume to the 3D scan data; determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance; and generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance.
However, Link teaches:
compare the in-service surface of the modified nominal volume to the 3D scan data; [[Link, Para. 25] “The system performs automated…inspection by scanning objects with both an optical acquisition unit and a laser module system, and making comparison between the data from the object scans and predetermined data files accessible by a system processor, the data files corresponding to the objects being inspected,” wherein, according to Para. 7, the data files may be CAD models; also see [0032] “Once the object being inspected is identified based on the captured images from the optical acquisition unit, a system processing unit 170 loads the CAD data corresponding to the identified object from a CAD model database 425, and converts it to a uniform point cloud. The point cloud from the laser profilometer will be overlaid and registered with the CAD point cloud.”]
determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance; [[Link, Para. 40, Para. 53] “The defect detector 460 is configured to determine, based on comparisons between the laser module scans of an object being inspected and stored data files regarding expected dimensions of the object, whether the product is within certain tolerance levels;” and 
generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance. [[Link, Para. 57] “A heat map creation process 970 is then implemented to generate a heat map 980 showing areas of high deviation between the CAD model and the obtained point cloud from the object scans. The heat map may be used by an operator to determine if the deviations between the dimensions of the actual object being inspected, and the expected dimensions of that object from the CAD model database are outside of predetermined tolerance levels set in the extract CTF parameters 735. If the heat map 980 shows areas outside the tolerance levels, the part may be identified as defective. The heat map may be user configurable, with the user setting predetermined limits for when a deviation will be considered relevant enough to indicate on the heat map.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Finn and Liu to include the teachings of Link. The modification would have been obvious because the inspection system does not require a long or complicated set-up or require particular positioning of the parts to be inspected before inspection can begin. Additionally, the system eliminates reliance on manual inspection, thus reducing costs (see Link, Para. 4).

Regarding claim 7, the combination of Finn and Liu teaches the system of claim 2 as outlined above.
But the combination does not explicitly teach access second 3D scan data captured by the scanning device representative of the in- service structure; compare the in-service surface of the 
However, Link teaches:
access second 3D scan data captured by the scanning device representative of the in- service structure; [[Link, Para. 30]“As the laser module moves perpendicular to the direction of the transport, the laser field of view 240 it makes multiple passes over the object being inspected…During each pass, the laser module's field of view makes multiple scans of the object…Having multiple data per point on the point cloud allows for reduction in the total scan error by minimizing data variance.”]
compare the in-service surface of the modified nominal CAD data to the second 3D scan data; [[Link, Para. 25] “The system performs automated…inspection by scanning objects with both an optical acquisition unit and a laser module system, and making comparison between the data from the object scans and predetermined data files accessible by a system processor, the data files corresponding to the objects being inspected,” wherein, according to Para. 7, the data files may be CAD models; also see [0032] “Once the object being inspected is identified based on the captured images from the optical acquisition unit, a system processing unit 170 loads the CAD data corresponding to the identified object from a CAD model database 425, and converts it to a uniform point cloud. The point cloud from the laser profilometer will be overlaid and registered with the CAD point cloud.”] and 
determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance; [[Link, Para. 40, Para. 53] “The defect detector 460 is configured to determine, based on comparisons between the laser module scans of an object being inspected and stored data files whether the product is within certain tolerance levels;” also see [0053] “this process determines differences between the actual object dimensions obtained from the laser scans, and the expected object dimensions based on the CAD model tolerances”] and 
generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance. [[Link, Para. 57] “A heat map creation process 970 is then implemented to generate a heat map 980 showing areas of high deviation between the CAD model and the obtained point cloud from the object scans. The heat map may be used by an operator to determine if the deviations between the dimensions of the actual object being inspected, and the expected dimensions of that object from the CAD model database are outside of predetermined tolerance levels set in the extract CTF parameters 735. If the heat map 980 shows areas outside the tolerance levels, the part may be identified as defective. The heat map may be user configurable, with the user setting predetermined limits for when a deviation will be considered relevant enough to indicate on the heat map.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Finn and Liu to include the teachings of Link. The modification would have been obvious because the inspection system does not require a long or complicated set-up or require particular positioning of the parts to be inspected before inspection can begin. Additionally, the system eliminates reliance on manual inspection, thus reducing costs (see Link, Para. 4).

Regarding claim 18, claim 18 recites a method comprising substantially the same limitations as recited in claim 6. Thus, claim 18 is rejected on the same basis as claim 6 outlined above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. US PG Publication 20180002039 (hereinafter Finn) in view of Wilsher US PG Publication 20170068756 (hereinafter Wilsher).

Regarding claim 8, Finn discloses the system of claim 1 as outlined above. 
But Finn does not explicitly disclose wherein the 3D scan data comprises a 3D mesh data structure, and wherein generating the in-service CAD data further comprises converting the 3D mesh data structure into an in-service CAD data structure comprising the in-service surface.
However, Wilsher teaches:
wherein the 3D scan data comprises a 3D mesh data structure, and 
wherein generating the in-service CAD data further comprises converting the 3D mesh data structure into an in-service CAD data structure comprising the in-service surface. [[Wilsher, Para. 23, Para. 33] “The memory 132 also stores surface scan data of the physical object 144 received from the three-dimensional sensors 104…the three-dimensional sensors 104 generate a “point cloud” of three-dimensional coordinates that correspond to locations of different portions of the exterior surface of the object 102. FIG. 4 depicts an example of a point cloud 404 generated from the exterior of the vehicle 102…As depicted in FIG. 4, the physical object model 408 includes a three-dimensional geometric mesh that the processor 128 forms from the point cloud data 404 and an interpolation process to generate a three-dimensional model corresponding to the exterior surfaces of the vehicle 102. The geometric mesh includes vertices where at least some of the vertices correspond to points in the point cloud and edges connecting the vertices to form a geometric mesh. In some embodiments, the mesh is formed from a plurality of polygons, such as triangles…;” also see [0033] “…the system 100 executes a CAD program to extract a shape using a geometric part comparison operation to identify the differences in shape between the surfaces of components in the scanned image data and the predetermined three-dimensional model data 140 to identify deviations between the expected shape of the component and the actual shape of the component.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Finn to include the teachings of Wilsher. The modification would have been obvious because potential locations of interference between the surface of the physical model from the three-dimensional sensor scan data and the locations of one or more internal components within the predetermined three-dimensional object can be detected (see Wilsher, Para. 29). Further, the CAD can be used to identify deviations between the expected shape of the component and the actual shape of the component (see Wilsher, Para. 33).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668